PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/585,204
Filing Date: 27 Sep 2019
Appellant(s): Lipka et al.



__________________
Davy Zoneraich 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “receiving, over a communication network, from respective first computing devices, first information about a first set of games that are based on one or more events and played by first players, in which the one or more events are held at a venue and the first information indicates locations respectively of the first computing devices used to play the first set of games;” “determining that the first players that are playing the first set of games are not located at the venue, based on the first information from the first computing devices;” based on the determining that the first players are not located at the venue, “allocating a portion of first money used to play the first set of games to a bonus pool to which given players located at the venue may gain access;” “receiving, over the communication network, from respective second computing devices, second information about a second set of games that are based on the one or more events and played by second players, in which the second information indicates locations respectively of the second computing devices used to play the second set of each second player, and in which the bonus currency is not exchangeable for a monetary value.” 
The limitations of “receiving”, “determining”, and “allocating” steps is a process that, under its broadest reasonable interpretation, covers performance of managing rules and instruction to implement play of the game. That is, other than reciting “controlling, by at least one preprocessor,” nothing in the claim elements precludes the steps from practically being performed by a program on a computer readable hard drive. If the claim limitations, under its broadest reasonable interpretation, covers performance of managing rules and instruction to implement play of the game but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “receiving”, “determining”, and “allocating” steps. The processor in the “receiving”, “determining”, and “allocating” steps is recited at a high-
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The computing device and communication network are considered to extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.  Furthermore, as evidence by Aaland (US Pub. No. 2003/0036428) in paragraph 17 and Aaron (US Pub. No. 2008/0167129) in paragraph 49 discloses determining geographic location of an electronic mobile type device using GPS location is conventional/well known in the art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “receiving”, “determining”, and “allocating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims 3-21 each recite a further step of the abstract game method that when taken as a whole fails to contribute significantly more because each is merely another step that 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,460,564. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the U.S. Patent No. 10,460,564 "anticipates" claims 2-21 of application serial number 16/585204.  Accordingly, claims 2-21 of Application No. 16/585204 are not patentably distinct from claims 1-22 of U.S. Patent No. 10,460,564. Here, claims 1-22 of U.S. Patent No. 10,460,564 requires elements of claim 1, a method comprising: receiving, by a computing device, over a communication network, from respective first computing devices, first information about a first set of games that are based on one or more events and played by first players, in which the one or more events are held at a venue and the first information indicates locations respectively of the first computing devices used to play the first set of games; determining, by the computing device, that the first players that are playing the first set of games are not located at the venue, based on the first information from the first computing devices; based on the determining that the first players are not located at the venue, allocating, by the computing device, a portion of first money used to play the first set of games to a bonus pool to which players located at the venue may gain access; receiving, by the computing device, over the given players located at the venue may gain access; receive, over the communication network, from respective second computing devices, second information about a second set of games that are based on the one or more events and played by second players, in which the second information indicates locations respectively of the second computing devices used to play the second set of games; determine that the second players that are playing the second set of games are located at the venue, based on the second information from the second computing devices, in which no portion of second money used to play the second set of games is allocated to the bonus pool; based on a determination that the second players are located at the venue, allocate bonus currency to the second players, in which the bonus currency may be used by the second players to play a bonus games that may win at least part of the bonus pool; receive, over the communication network, a request to play a bonus game using the bonus currency from one of the second players, in which the request identifies a winning condition of a second event held at the venue; and determine an outcome of the bonus game, in which the one of the second players wins money from the bonus pool if the winning condition occurs in the second event; in which a respective amount of bonus currency allocated to each second player is proportional to an amount risked by each respective second game that is a winning game played by the second player, in which the bonus currency is not exchangeable for a monetary value, in which each of the first games and second games includes an wager entry into a same pari-mutuel pool while claims 2-21 of Application No. 16/585207 only requires elements of claim 2, a method comprising: controlling, by at least one processor of a computing device: receiving, over a communication network, from respective first computing devices, first information about a first set of games that are based on one or more events and played each second player, and in which the bonus currency is not exchangeable for a monetary value; and claim 21, an apparatus comprising: a computing device configured to control: receiving, over a communication network, from respective first computing devices, first information about a first set of games that are based given players located at the venue may gain access; receiving, over the communication network, from respective second computing devices, second information about a second set of games that are based on the one or more events and played by second players, in which the second information indicates locations respectively of the second computing devices used to play the second set of games; determining that the second players that are playing the second set of games are located at the venue, based on the second information from the second computing devices, in which no portion of second money used to play the second set of games is allocated to the bonus pool; based on a determination that the second players are located at the venue, allocating bonus currency to the second players, in which the bonus currency is usable by the second players to play a bonus game, in which at least part of the bonus pool is winnable from play of the bonus game; receiving, over the communication network, a request to play a bonus game using the bonus currency from one of the second players, in which the request identifies a winning condition of a second event held at the venue; and determining an outcome of the bonus game, in which the one of the second players wins money from the bonus pool if the winning condition occurs in the second event; in which a respective amount of bonus currency allocated to each second player is proportional to a risk type of a respective second game played by the each second player, and in which the bonus currency is not exchangeable for a monetary value. Thus it is apparent that the more specific claims 1-22 of U.S. Patent No. 10,460,564 encompasses claims 2-21 of Application No. 16/585204.  Following the rationale in In re Goodman 

(2) Response to Argument 
Appellant contends that the claims as a whole integrates the recited judicial exemption (i.e. abstract idea) into a practical application the exception, improvement in the functioning of a computer, or improvement to other technology or technical filed or uses the abstract idea in conjunction with, a particular machine.
The examiner respectfully disagrees. As noted above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.  Furthermore, as evidence by Aaland (US Pub. No. 2003/0036428) in paragraph 17 and Aaron (US Pub. No. 2008/0167129) in paragraph 49 discloses determining geographic location of an electronic mobile type device using GPS location is conventional/well known in the art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “receiving”, “determining”, and “allocating” steps amounts to no more than mere instructions to 
Appellant contends that the cited portion of the specification describe problem with current techniques as well as advantages to technical solutions to technical problem and contains teaching in the specification about how the claimed invention improves a computer or other technology and is implement using a particular machine.

Appellant contends that claimed invention is directed improvement in computer performance, particularly by determining location of a computer device

Appellant contends that the Final Action’s determination of eligibility under Step 2A, prong 2 of the 2019 PEG is improper.
The examiner respectfully disagrees. As noted above, this judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “receiving”, “determining”, and “allocating” steps. The processor in the “receiving”, “determining”, and “allocating” steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
The claim as a whole have been considered and addressed above, accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The examiner respectfully disagrees. As noted above, the computing device and communication network are considered to extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.  Furthermore, as evidence by Aaland (US Pub. No. 2003/0036428) in paragraph 17 and Aaron (US Pub. No. 2008/0167129) in paragraph 49 discloses determining geographic location of an electronic mobile type device using GPS location is conventional/well known in the art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “receiving”, “determining”, and “allocating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
Appellant contends that the claim limitation of determining that the second players that are playing…are located at the venue” based on location information included in the second information received over the communication network, is “convention and well in the known art,” based on the reasoning that the prior art Aaland and Aaron.
Berkheimer memo to which Appellant refers is related to claim limitations that are deemed not be part of the abstract idea must be shown to be routine and conventional. As noted above the computing device and communication network are considered to extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.  Meaning the elements (computing device and communication network) are considered to be extra-solution activity, widely prevalent or in common use. Elements (not claim limitations) not widely prevalent or in common use, should be considered to be a well-understood, routine, conventional element. Since determining the geographic location of an electronic mobile device using GPS location technology is not widely prevalent or in common use, the examiner provided evidence by Aaland (US Pub. No. 2003/0036428) in paragraph 17 and Aaron (US Pub. No. 2008/0167129) in paragraph 49 to disclose that determining geographic location of an electronic mobile type device using GPS location is conventional/well known in the art, to demonstrates the well-understood, routine, conventional nature of the additional elements. As discussed above with respect to integration of the abstract idea into a practical application, the 
Appellant contends that the claims are like DDR Holding, the claims, which recite location information communication over communication network among multiple computing device, clearly recite improvements to technology that are rooted in networking and computers and, thus integrate a judicial exception into a practical application.
The examiner respectfully disagrees. In DDR, the courts held that DDR’s patent claimed a technical solution to a problem unique to the Internet—websites instantly losing views upon the click of a link, which would send the viewer across cyberspace to another company’s website. 773 F.3d at 1248–50. The claimed invention solved that problem in a particular, technical way by sending the viewer to a hybrid webpage that combined visual elements of the first website with the desired content from the second website that the viewer wished to access. Id. at 1257–59. The creation of this hybrid webpage that co-displays the look and feel of the first website with the desired content from the second website required a specific technical solution that did more than claim all implementations for retaining web viewers. The present claims are not directed to a technical problem arising from the internet or any other network. In fact, they are not directed to any sort of technical problem at all. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP 2106.05(a)). Therefore, the claims cannot be analogous to the DDR case.
Appellant contends that the Final Action fails to perform a proper analysis of eligibility under Step 2B of the 2019 PEG in regards to Berkheimer.
The examiner respectfully disagrees. See response above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEX P. RADA II/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715 
                                                                                                                                                                                                       /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.